Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 04/15/2021, in light to applicant amendment respect to claim(s) 1, 11 and 23 have been fully considered and are persuasive.
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsuura (US 20120127356 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi et al. (US 20110074994 A1, hereinafter “Wakabayashi”), in view of Matsuura (US 20120127356 A1, hereinafter “Matsuura”).

Regarding claim 1, Wakabayashi teaches a method of operating an image sensor (Figs. 8), comprising: 
generating an analog pixel signal comprising a reset component and an image component based on incident light received by a pixel in the image sensor (Figs. 8, [0078]: analog pixel signals are generated by a pixel signal generation section 5 and output via the vertical signal lines 19 in the column direction.); 
sampling the reset component of the analog pixel signal using a ramp signal, during a first time interval; then sampling the image component of the analog pixel signal using the ramp signal, during a second time interval subsequent to the first time interval (Figs. 8, [0083]: the reset level Srst appears first in the time sequence, followed by the signal level Ssig. The reset level Srst contains noise of the pixel signal as a reference level. The process for the standard level (reset level Srst and virtually equivalent to the reset level Srst) is referred to as the precharge phase (may be abbreviated as P phase) process (or reset counter period process).); 
and generating a digital signal corresponding to an effective image component of the incident light, based on the sampled reset component of the analog pixel signal and the sampled image component of the analog pixel signal, wherein at least one of said sampling the reset component and said sampling the image component is repeatedly performed (Figs. 8, [0065]: AD conversion section converts a reset level Srst, i.e., a standard level of the pixel signal voltage Vx, and a signal level Ssig, independently into digital data. The difference calculation section obtains digital data Dsig of a signal component Vsig that is represented by the difference between the reset level Srst and signal level Ssig by calculating the difference between the AD conversion results of the reset level Srst and signal level Ssig.).
Wakabayashi does not teach generating at least one offset signal having a magnitude that changes during the first time interval and during the second time interval; and wherein during at least one of the first time interval and the second time interval, the ramp signal changes between different polarity slopes in response to a change in the magnitude of the at least one offset signal.
However, Matsuura discloses generating at least one offset signal having a magnitude that changes during the first time interval and during the second time interval (Fig. 5, [0105]-[0139]: generating of a plurality of offset signals (e.g., SWp, SWn) by current source circuit 82 to generate reference voltage VREF); and wherein during at least one of the first time interval and the second time interval, the ramp signal changes between different polarity slopes in response to a change in the magnitude of the at least one offset signal (Fig. 5, [0105]-[0139]: during a reset voltage sampling Trst, the voltage VREF having a Vrp1 with a monotonously decreasing ramp waveform and a voltage Vrp2 having a monotonously increasing ramp waveform, in accordance with a change of the signals SWp and SWn between “L” level and “H” levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of: generating at least one offset signal having a magnitude that changes during the first time interval and during the second time interval; and wherein during at least one of the first time interval and the second time interval, the ramp signal changes between different polarity slopes in response to a change in the magnitude of the at least one offset signal as taught by Matsuura into Wakabayashi image device method. The suggestion/ motivation for doing so would be to provide an improved image quality of the image sensor with reduced noise in the sampling stages (Matsuura: [0139]).

Regarding claim 2, the Wakabayashi and Matsuura combination teaches the method of Claim 1, in addition Matsuura discloses wherein during the first time interval, the ramp signal decreases in magnitude, and then increases in magnitude in response to the change in the magnitude of the at least one offset signal (Fig. 5, [0105]-[0139]: during a reset voltage sampling Trst, the voltage VREF having a Vrp1 with a monotonously decreasing ramp waveform and a voltage Vrp2 having a monotonously increasing ramp waveform, in accordance with a change of the signals SWp and SWn between “L” level and “H” levels).

Regarding claim 3, the Wakabayashi and Matsuura combination teaches the method of Claim 1, in addition Matsuura discloses wherein the at least one offset signal includes a first offset signal and second offset signal (Fig. 5, [0105]-[0139]: the plurality of offset signals (e.g., SWp, SWn)); wherein during the first time interval, the ramp signal decreases in magnitude at a constant slope and then increases in magnitude at a constant slope, in response to changes in both the first and second offset signals (Fig. 5, [0105]-[0139]: during a reset voltage sampling Trst, the voltage VREF having a Vrp1 with a monotonously decreasing ramp waveform and a voltage Vrp2 having a monotonously increasing ramp waveform, in accordance with a change of the signals SWp and SWn between “L” level and “H” levels).

Regarding claim 4, the Wakabayashi and Matsuura combination teaches the method of Claim 1, in addition Wakabayashi discloses wherein during the first time interval, the ramp signal decreases in magnitude according to a first series of stair-step adjustments and increases in magnitude according to a second series of stair-step adjustments (as illustrated by Figs. 8, [0063]&[0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped. The reference signal SLP_ADC need only have a linearly changing waveform with a given slope as a whole. The waveform can change in a gently sloping or successively stepped manner).

Regarding claim 5, the Wakabayashi and Matsuura combination teaches the method of Claim 2, in addition the combination discloses wherein the at least one offset signal includes first and second offset signals; and wherein during the second time interval, the ramp signal decreases in magnitude, and then increases in magnitude in response to changes in both the first and second offset signals (Matsuura Fig. 5, [0105]-[0139]: the plurality of offset signals (e.g., SWp, SWn); and further as illustrated by Wakabayashi Figs. 8, [0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped).
Regarding claim 6, the Wakabayashi and Matsuura combination teaches the method of Claim 5, in addition Wakabayashi discloses wherein said sampling the reset component comprises generating a first count during the first time interval; and wherein said sampling the image component comprises generating a second count during the second time interval (as illustrated by Figs. 8, [0203]: counting mode is performed during two Down-Counting Periods).

Regarding claim 7, the Wakabayashi and Matsuura combination teaches the method of Claim 6, in addition Wakabayashi discloses wherein the digital signal corresponding to an effective image component of the incident light is proportional to a difference between the first and second counts (Figs. 8, [0065]: AD conversion section converts a reset level Srst, i.e., a standard level of the pixel signal voltage Vx, and a signal level Ssig, independently into digital data. The difference calculation section obtains digital data Dsig of a signal component Vsig that is represented by the difference between the reset level Srst and signal level Ssig by calculating the difference between the AD conversion results of the reset level Srst and signal level Ssig.).

Regarding claim 8, the Wakabayashi and Matsuura combination teaches the method of Claim 5, in addition Wakabayashi discloses wherein said sampling the image component comprises generating a digital count having a magnitude proportional to a length of time during which the image component of the analog pixel signal is greater than or less than a magnitude of the ramp signal (Figs. 8, [0090]: counter section 254 counts the active period of the counting enable signal EN with the count clock CKcnt1 and holds the counting result) having a magnitude proportional to a length of time during which the image component of the analog pixel signal is greater than or less than a magnitude of the ramp signal (as illustrated by Figs. 8, reset time interval is less than the signal time interval).

Regarding claim 9, the Wakabayashi and Matsuura combination teaches the method of Claim 5, in addition Wakabayashi discloses wherein said sampling the reset component comprises generating a first digital count having a magnitude proportional to a length of time during which the reset component of the analog pixel signal is greater than or less than a magnitude of the ramp signal during the first time interval; and wherein said sampling the image component comprises generating a second digital count having a magnitude proportional to a length of time during which the image component of the analog pixel signal is greater than or less than a magnitude of the ramp signal during the second time interval (as illustrated by Figs. 8, [0203]: counting mode is performed during two Down-Counting Periods to generate first and second digital values (reset data) Drst).

Regarding claim 10, the Wakabayashi and Matsuura combination teaches the method of Claim 9, in addition Wakabayashi wherein said generating a first digital count comprises temporarily storing the first digital count in a register; and wherein said generating a second digital count comprises temporarily storing the second digital count as illustrated by Figs. 8, [0102]: data storage section 256 to hold the count value of the counter section 254).

Regarding claim 11, Wakabayashi teaches a method of operating an image sensor (Figs. 8), the method comprising: 
generating an analog pixel signal including a reset component and an image component based on incident light (Figs. 8, [0078]: analog pixel signals are generated by a pixel signal generation section 5 and output via the vertical signal lines 19 in the column direction.); 
during a first time interval, sampling the reset component of the analog pixel signal two or more times based on a ramp signal, a level of the ramp signal decreasing and increasing with a constant slope during the first time interval (as illustrated by Figs. 8, [0199]: during a reset level output varying the same signal SLP_ADC (by generating the reference signal SLP_ADC of opposite orientation) in the opposite direction (i.e., reversing the sign) starting from the final value of the same signal SLP_ADC at the completion of a first AD conversion while maintaining the slope unchanged. And further as illustrated by Fig. 11, [0019], [0134]-[0136, [0142]: a reference signal comparison AD conversion is performed consecutively on the same signal a plurality of times (W times where W is a positive integer equal to or greater than 2) during the P and D phase AD conversion processes); 
during a second time interval subsequent to the first time interval, sampling the image component of the analog pixel signal based on the ramp signal (Figs. 8, [0065]: AD conversion section converts a reset level Srst, i.e., a standard level of the pixel signal voltage Vx, and a signal level Ssig, independently into digital data.); 
and generating a digital signal corresponding to an effective image component of the incident light based on the sampled reset component and the sampled image component (Figs. 8, [0065]: a difference calculation section obtains digital data Dsig of a signal component Vsig that is represented by the difference between the reset level Srst and signal level Ssig by calculating the difference between the AD conversion results of the reset level Srst and signal level Ssig.).
Wakabayashi does not teach an offset of the ramp signal decreasing and increasing by a constant magnitude during the first time interval, in response to a first change in at least one offset signal and a second change in the at least one offset signal, respectively.
However, Matsuura discloses an offset of the ramp signal decreasing and increasing by a constant magnitude during the first time interval, in response to a first change in at least one offset signal and a second change in the at least one offset signal, respectively (Fig. 5, [0105]-[0139]: during a reset voltage sampling Trst, the voltage VREF having a Vrp1 with a monotonously decreasing ramp waveform and a voltage Vrp2 having a monotonously increasing ramp waveform, in accordance with a change of signals SWp and SWn between “L” level and “H” levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an offset of the ramp signal decreasing and increasing by a constant magnitude during the first time interval, in response to a first change in at least one offset signal and a second change in the at least one offset signal, respectively as taught by Matsuura into Wakabayashi image device method. The suggestion/ motivation for doing so would be to provide an improved image quality of the image sensor with reduced noise in the sampling stages (Matsuura: [0139]).

Regarding claim 12, the Wakabayashi and Matsuura combination teaches the method of claim 11, in addition Wakabayashi discloses wherein sampling the reset component two or more times includes: 
during a first reset time interval, decreasing the offset of the ramp signal by the constant magnitude with respect to an initial offset while falling the level of the ramp signal with the constant slope; during the first reset time interval, obtaining a first reset sampling value representing the reset component based on a first time point at which the ramp signal crosses the analog pixel signal (as illustrated by Figs. 8, [0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped. Furthermore, [0203] discloses the counter section 254 begins the counting when the count enable signal EN changes to high level as a result of the reference signal SLP_ADC and pixel signal voltage Vx intersecting each other); 
during a second reset time interval subsequent to the first reset time interval, increasing the offset of the ramp signal by the constant magnitude with respect to the initial offset while increasing the level of the ramp signal with the constant slope; and during the second reset time interval, obtaining a second reset sampling value representing the reset component based on a second time point at which the ramp as illustrated by Figs. 8, [0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped. Furthermore, [0084]&[0203] discloses the counter section 254 begins the counting when the count enable signal EN changes to high level as a result of the reference signal SLP_ADC and pixel signal voltage Vx intersecting each other). The suggestion/ motivation for doing so would be to allow multi-summation AD conversion using a plurality of pixel signals (Wakabayashi: [0231]).

Regarding claim 13, the Wakabayashi and Matsuura combination teaches the method of claim 12, in addition Wakabayashi discloses wherein sampling the reset component two or more times further includes: during a third reset time interval subsequent to the second reset time interval, decreasing the offset of the ramp signal by the constant magnitude with respect to the initial offset while falling the level of the ramp signal with the constant slope; and during the third reset time interval, obtaining a third reset sampling value representing the reset component based on a third time point at which the ramp signal crosses the analog pixel signal (Fig. 11, [0019], [0134]-[0136, [0142]]: although the relationship between the counting modes during the P and D phase processes is the same as in the conventional techniques, the reference signal comparison AD conversion is performed consecutively on the same signal a plurality of times (W times where W is a positive integer equal to or greater than 2) during the P and D phase AD conversion processes. Furthermore, [0084]&[0203] discloses the counter section 254 begins the counting when the count enable signal EN changes to high level as a result of the reference signal SLP_ADC and pixel signal voltage Vx intersecting each other). The suggestion/ motivation for doing so would be to allow multi-summation AD conversion using a plurality of pixel signals (Wakabayashi: [0231]). Furthermore, Applicant is reminded that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 14, the Wakabayashi and Matsuura combination teaches the method of claim 13, in addition Wakabayashi discloses wherein sampling the reset component two or more times further includes: during a fourth reset time interval subsequent to the third reset time interval, increasing the offset of the ramp signal by the constant magnitude with respect to the initial offset while increasing the level of the ramp signal with the constant slope; and during the fourth reset time interval, obtaining a fourth reset sampling value representing the reset component based on a fourth time point at which the ramp signal crosses the analog pixel signal (Fig. 11, [0019], [0134]-[0136], [0142]: although the relationship between the counting modes during the P and D phase processes is the same as in the conventional techniques, the reference signal comparison AD conversion is performed consecutively on the same signal a plurality of times (W times where W is a positive integer equal to or greater than 2) during the P and D phase AD conversion processes. Furthermore, [0084]&[0203] discloses the counter section 254 begins the counting when the count enable signal EN changes to high level as a result of the reference signal SLP_ADC and pixel signal voltage Vx intersecting each other). The suggestion/ motivation for doing so would be to allow Wakabayashi: [0231]). Furthermore, Applicant is reminded that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, the Wakabayashi and Matsuura combination teaches the method of claim 12, in addition Wakabayashi discloses wherein a difference between the level of the ramp signal at an end point of the first reset time interval and the level of the ramp signal at a start point of the second reset time interval is equal to twice the constant magnitude (as illustrated by Fig. 8A). Furthermore, Applicant is reminded that it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 16, the Wakabayashi and Matsuura combination teaches the method of claim 11, in addition Wakabayashi discloses wherein a number of times of sampling the image component is less than or equal to a number of times of sampling the reset component (as illustrated by Fig. 8A, number of sampling of the signal level and that of the reset level are the same).

Regarding claim 17, the Wakabayashi and Matsuura combination teaches the method of claim 11, in addition Wakabayashi discloses wherein sampling the image component includes: during a first image time interval, decreasing the offset of the ramp signal by the constant magnitude with respect to an initial offset while falling the level of as illustrated by Figs. 8, [0063]&[0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped); 
and during the first image time interval, obtaining a first image sampling value representing the image component based on a first time point at which the ramp signal crosses the analog pixel signal (as illustrated by Figs. 8, [0084]&[0203]: the counting begins when the reference signal SLP_ADC begins to change and the counting ends when the reference signal SLP_ADC matches the target signal voltage during the processes of both phases (virtually when the two intersect each other). The suggestion/ motivation for doing so would be to allow multi-summation AD conversion using a plurality of pixel signals (Wakabayashi: [0231]).

Regarding claim 18, the Wakabayashi and Matsuura combination teaches the method of claim 17, in addition Wakabayashi discloses wherein sampling the image component further includes: during a second image time interval subsequent to the first image time interval, increasing the offset of the ramp signal by the constant magnitude with respect to the initial offset while increasing the level of the ramp signal with the constant slope (as illustrated by Figs. 8, [0063]&[0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped); 
and during the second image time interval, obtaining a second image sampling value representing the image component based on a second time point at which the ramp signal crosses the analog pixel signal (as illustrated by Figs. 8, [0084]&[0203]: the counting begins when the reference signal SLP_ADC begins to change and the counting ends when the reference signal SLP_ADC matches the target signal voltage during the processes of both phases (virtually when the two intersect each other). The suggestion/ motivation for doing so would be to allow multi-summation AD conversion using a plurality of pixel signals (Wakabayashi: [0231]).

Regarding claim 19, the Wakabayashi and Matsuura combination teaches the method of claim 18, in addition Wakabayashi discloses, wherein sampling the image component further includes: during a third image time interval subsequent to the second image time interval, decreasing the offset of the ramp signal by the constant magnitude with respect to the initial offset while falling the level of the ramp signal with the constant slope (Fig. 11, [0019], [0134]-[0136], [0142]: although the relationship between the counting modes during the P and D phase processes is the same as in the conventional techniques, the reference signal comparison AD conversion is performed consecutively on the same signal a plurality of times (W times where W is a positive integer equal to or greater than 2) during the P and D phase AD conversion processes); 
and during the third image time interval, obtaining a third image sampling value representing the image component based on a third time point at which the ramp signal crosses the analog pixel signal (as illustrated by Figs. 8, [0084]&[0203]: the counting begins when the reference signal SLP_ADC begins to change and the counting ends when the reference signal SLP_ADC matches the target signal voltage during the processes of both phases (virtually when the two intersect each other). The suggestion/ Wakabayashi: [0231]).

20. - 22. (Cancelled)

Regarding claim 23, Wakabayashi teaches a method of operating an image sensor (Figs. 8), the method comprising: 
generating an analog pixel signal including a reset component and an image component based on incident light (Figs. 8, [0078]: analog pixel signals are generated by a pixel signal generation section 5 and output via the vertical signal lines 19 in the column direction.); 
during a first time interval, sampling the reset component of the analog pixel signal based on a ramp signal (as illustrated by Figs. 8, [0199]: during a reset level output varying the same signal SLP_ADC (by generating the reference signal SLP_ADC of opposite orientation) in the opposite direction (i.e., reversing the sign) starting from the final value of the same signal SLP_ADC at the completion of a first AD conversion while maintaining the slope unchanged); 
during a second time interval subsequent to the first time interval, sampling the image component of the analog pixel signal two or more times based on the ramp signal, a level of the ramp signal decreasing and increasing with a constant slope during the second time interval (as illustrated by Figs. 8, [0199]: during a signal level output the reference signal SLP_ADC is ramped down-sloped, and the second round of a ramp wave SLP_ADC is up-sloped. And further as illustrated by Fig. 11, [0019], [0134]-[0136, [0142]: a reference signal comparison AD conversion is performed consecutively on the same signal a plurality of times (W times where W is a positive integer equal to or greater than 2) during the P and D phase AD conversion processes); 
and generating a digital signal corresponding to an effective image component of the incident light based on the sampled reset component and the sampled image component (Figs. 8, [0065]: a difference calculation section obtains digital data Dsig of a signal component Vsig that is represented by the difference between the reset level Srst and signal level Ssig by calculating the difference between the AD conversion results of the reset level Srst and signal level Ssig.).
Wakabayashi does not teach the ramp signal that changes slope polarity in-sync with a change in at least one offset signal generated by at least one offset generator; an offset of the ramp signal decreasing and increasing by a constant magnitude during the second time interval.
However, Matsuura discloses the ramp signal that changes slope polarity in-sync with a change in at least one offset signal generated by at least one offset generator; an offset of the ramp signal decreasing and increasing by a constant magnitude during the second time interval (Fig. 5, [0105]-[0139]: during a reset voltage sampling Trst, the voltage VREF having a Vrp1 with a monotonously decreasing ramp waveform and a voltage Vrp2 having a monotonously increasing ramp waveform, in accordance with a change of signals SWp and SWn between “L” level and “H” levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein teach the ramp signal that changes slope polarity in-sync with a change in at least one offset signal generated by at least one offset generator; an offset of the ramp signal decreasing and increasing by a constant magnitude during the second time interval as taught by Matsuura into Wakabayashi image device method. The suggestion/ motivation for doing so would be to provide an improved image quality of the image sensor with reduced noise in the sampling stages (Matsuura: [0139]).

24. - 30. (Cancelled)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697